Appeal by the People from an order of the Supreme Court, Kings County, dated November 12, 1975, which, after a hearing, granted the branch of defendants’ motion which sought to suppress physical evidence. Order affirmed. We agree with the'trial court’s conclusion that, on the facts found by it, the observations of the investigator, acting on the basis of information received anonymously by someone in his office 10 days before, did not have probable cause to seize the packages (see People v Vassallo, 46 AD2d 781; People v Bruno, 45 AD2d 1025; People v Rizzo, 47 AD2d 468; People v Pepitone, 48 AD2d 135). Martuscello, Acting P. J., Rabin, Shapiro, Titone and Hawkins, JJ., concur.